           Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWAKI KOMATSU,

                                  Plaintiff,
                                                                     20-CV-7046 (ER)
                      -against-
                                                                 ORDER OF SERVICE
 THE CITY OF NEW YORK, et al.,

                                  Defendants.

EDGARDO RAMOS, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. §§ 1983, 1985, and 1988,

and state law, alleging that Defendants unlawfully prevented him from attending two public

meetings. By order dated September 25, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP).

                                           DISCUSSION

A.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an
           Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 2 of 15




extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants the City of New York; NYPD Inspector

Howard Redmond; former NYPD Lieutenant Ralph Nieves; NYPD Officer Karl Pfeffer; NYPD

Officer Andrew Berkowitz; NYPD Officer Cruz; NYPD Officer Hansen; NYPD Officer

Christopher Fowler; NYPD Officer Lance; NYPD Officer Juanita Holmes; NYPD Lieutenant

Richard Mantellino; Mayor Bill de Blasio; and former NYPD Commissioner James O’Neill

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe Defendant

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York City Police Department (NYPD) to identify the

“NYPD Officer John Doe8-30-17a” whom Plaintiff describes in the complaint. (See ECF No. 5,

at 11 ¶ 5.) It is therefore ordered that the New York City Law Department, which is the attorney

for and agent of the NYPD, shall ascertain the identity of the John Doe defendant whom Plaintiff

                                                   2
           Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 3 of 15




seeks to sue here and the address where this defendant may be served. The New York City Law

Department shall provide this information to Plaintiff and the Court within sixty days of the date

of this order.

        Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the John Doe defendants. The second amended complaint will replace, not

supplement, the amended complaint. A Second Amended Complaint form that Plaintiff should

complete is attached to this order. Once Plaintiff has filed a second amended complaint, the

Court will screen the second amended complaint and, if necessary, issue an order directing the

Clerk of Court to complete the USM-285 forms with the addresses for the named John Doe

defendant and deliver all documents necessary to effect service to the U.S. Marshals Service.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for City of New York; NYPD Inspector Howard Redmond; former NYPD Lieutenant

Ralph Nieves; NYPD Officer Karl Pfeffer; NYPD Officer Andrew Berkowitz; NYPD Officer

Cruz; NYPD Officer Hansen; NYPD Officer Christopher Fowler; NYPD Officer Lance; NYPD

Officer Juanita Holmes; NYPD Lieutenant Richard Mantellino; Mayor Bill de Blasio; and

former NYPD Commissioner James O’Neill, issue summonses, and deliver all documents

necessary to effect service to the U.S. Marshals Service.




                                                  3
          Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 4 of 15




       The Clerk of Court is also directed to mail a copy of this order and the complaint to the

New York City Law Department at: 100 Church Street, New York, NY 10007. A Second

Amended Complaint form is attached to this order.

SO ORDERED.

 Dated:   September 29, 2020
          New York, New York

                                                           EDGARDO RAMOS
                                                         United States District Judge




                                                4
Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 5 of 15




          DEFENDANTS AND SERVICE ADDRESSES

   City of New York
   100 Church Street
   New York, NY 10007

   NYPD Inspector Howard Redmond
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Lieutenant Ralph Nieves
   Tax # 902104
   New York Police Department
   1 Police Plaza
   Room 110C
   New York, NY 10038

   NYPD Officer Karl Pfeffer
   Officer ID # 48458
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Officer Andrew Berkowitz
   Badge # 7141
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Officer Cruz
   Badge # 751
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Officer Hansen
   Badge # 4028
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Officer Christopher Fowler
   Badge # 3185
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007
Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 6 of 15




   NYPD Officer Lance
   Badge # 245
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Officer Juanita Holmes
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   NYPD Lieutenant Richard Mantellino
   NYC Mayor Security Detail
   City Hall
   New York, NY 10007

   Mayor Bill de Blasio
   City Hall
   New York, NY 10007

   James O’Neill, former NYPD Commissioner
   New York Police Department
   1 Police Plaza
   Room 110C
   New York, NY 10038




                                 6
              Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 7 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-                                      SECOND AMENDED
                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
           Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 8 of 15




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 9 of 15




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 10 of 15




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
         Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 11 of 15




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 12 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
          Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 13 of 15




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 14 of 15


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-07046-ER Document 9 Filed 09/29/20 Page 15 of 15




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
